DETAILED ACTION
	This office action is in response to the communication filed on October 27, 2020. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunko (US Pub 2013/0042177) in view of Pyhalammi (US Pub 2005/0050043).


at least one storage medium including a set of instructions (Dunko: Paragraphs 27, 29, and 39 and Figures 3 and 7 – storage medium storing instructions);
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system (Dunko: Paragraphs 27, 29, and 39 and Figures 3 and 7 –instructions executed by processor) to:
obtain a search request from a user device, the search request including at least one keyword (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords);
identify, in an image database, one or more target image archives associated with one or more target tags respectively based on the at least one keyword (Dunko: Paragraphs 17 and 36 – archive and organize photographs, archive images to content database; Paragraphs 22, 25, and 33 - searching a database for content based on user search request including one or more keywords, matching content in response to the specified query, query including one or more tags);
Dunko discloses archiving and organizing images in a database and identifying one or more target archived images associated with one or more tags based on at least one keyword, however, Dunko does not explicitly disclose:
retrieve, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images; and

The Pyhalammi reference discloses retrieving, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders corresponding to categorization schemes, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B);
transmitting the one or more target image archives to the user device to be displayed via a user interface of the user device (Pyhalammi: Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Dunko and Pyhalammi, to have combined Dunko and Pyhalammi. The motivation to combine Dunko and Pyhalammi would be to provide an improved way for a user to browse, search, and view stored pictures by organizing, accessing, and maintaining image data (Pyhalammi: Paragraphs 1 and 4).

With respect to claim 2, Dunko in view of Pyhalammi discloses the system of claim 1, wherein the at least one processor is configured to cause the system further to establish the image database, and wherein to establish the image database, the at least one processor is configured to cause the system further to:
obtain a plurality of images from a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
for each of the plurality of images, determine feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
determine one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
generate one or more image archives based on the plurality of images and a plurality of tags associated with the plurality of images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata).

With respect to claim 3, Dunko in view of Pyhalammi discloses the system of claim 2, wherein the feature information includes at least one of object information, expression information, event information, time information, or location information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file).

With respect to claim 4, Dunko in view of Pyhalammi discloses the system of claim 2, wherein to establish the image database, the at least one processor is configured to cause the system further to:
for at least two images of the plurality of images, determine that the at least two images direct to a same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject); and
correlate the at least two images based on the same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject).

With respect to claim 5, Dunko in view of Pyhalammi discloses the system of claim 1, wherein the at least one processor is configured to cause the system further to establish the image database, and wherein to establish the image database, the at least one processor is configured to cause the system further to:
obtain an image captured by a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
determine feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
determine one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
identify one or more image archives associated with the one or more tags, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject); and
archive, in the image database, the image to the one or more image archives, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject).

With respect to claim 6, Dunko in view of Pyhalammi discloses the system of claim 1, wherein the search request is associated with at least one of a text input, an audio input, an image input, or a video input (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords Pyhalammi: Paragraph 51 – user enters text to search).

With respect to claim 7, Dunko discloses a method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising:
obtaining a search request from a user device, the search request including at least one keyword (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords);
identifying, in an image database, one or more target image archives associated with one or more target tags respectively based on the at least one keyword (Dunko: Paragraphs 17 and 36 – archive and organize photographs, archive images to content database; Paragraphs 22, 25, and 33 - searching a database for content based on user search request including one or more keywords, matching content in response to the specified query, query including one or more tags);
Dunko discloses archiving and organizing images in a database and identifying one or more target archived images associated with one or more tags based on at least one keyword, however, Dunko does not explicitly disclose:
retrieving, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images; and
transmitting the one or more target image archives to the user device to be displayed via a user interface of the user device.
The Pyhalammi reference discloses retrieving, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders corresponding to categorization schemes, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B);
transmitting the one or more target image archives to the user device to be displayed via a user interface of the user device (Pyhalammi: Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Dunko and Pyhalammi, to have combined Dunko and Pyhalammi. The motivation to combine Dunko and Pyhalammi would be to provide an improved way for a user to browse, search, and view stored pictures by organizing, accessing, and maintaining image data (Pyhalammi: Paragraphs 1 and 4).

With respect to claim 8, Dunko in view of Pyhalammi discloses the method of claim 7, wherein the method further includes establishing the image database, the establishing the image database including:
obtaining a plurality of images from a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
for each of the plurality of images, determine feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
determining one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
generating one or more image archives based on the plurality of images and a plurality of tags associated with the plurality of images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata).

With respect to claim 9, Dunko in view of Pyhalammi discloses the method of claim 8, wherein the feature information includes at least one of object information, expression information, event information, time information, or location information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file).

With respect to claim 10, Dunko in view of Pyhalammi discloses the method of claim 8, wherein the establishing the image database includes:
for at least two images of the plurality of images, determine that the at least two images direct to a same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject); and
correlating the at least two images based on the same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject).

With respect to claim 11, Dunko in view of Pyhalammi discloses the method of claim 7, wherein the method further includes establishing the image database, the establishing the image database including:
obtain an image captured by a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
determine feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
determine one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
identify one or more image archives associated with the one or more tags, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject); and
archive, in the image database, the image to the one or more image archives, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject).

With respect to claim 12, Dunko in view of Pyhalammi discloses the method of claim 7, wherein the search request is associated with at least one of a text input, an audio input, an image input, or a video input (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords Pyhalammi: Paragraph 51 – user enters text to search).

With respect to claim 13, Dunko discloses a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, directs the at least one processor to perform a method (Dunko: Paragraphs 27, 29, and 39 and Figures 3 and 7 –instructions executed by processor), the method comprising:
obtaining a search request from a user device, the search request including at least one keyword (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords);
identifying, in an image database, one or more target image archives associated with one or more target tags respectively based on the at least one keyword (Dunko: Paragraphs 17 and 36 – archive and organize photographs, archive images to content database; Paragraphs 22, 25, and 33 - searching a database for content based on user search request including one or more keywords, matching content in response to the specified query, query including one or more tags);
Dunko discloses archiving and organizing images in a database and identifying one or more target archived images associated with one or more tags based on at least one keyword, however, Dunko does not explicitly disclose:
retrieving, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images; and
transmitting the one or more target image archives to the user device to be displayed via a user interface of the user device.
The Pyhalammi reference discloses retrieving, from the image database, the one or more target image archives, each of the one or more target image archives including a plurality of target images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders corresponding to categorization schemes, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B);
transmitting the one or more target image archives to the user device to be displayed via a user interface of the user device (Pyhalammi: Paragraphs 37, 43, 50, and 53 – user searching for images based on specific criteria, in response to the search the user is presented with particular folders or albums that meet the criteria, used can select the albums or folders to view the images within, which is interpreted as retrieving target folders/albums or archives including a plurality of target images, and transmitting the target archives to user device to be displayed; Figures 13 A-B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Dunko and Pyhalammi, to have combined Dunko and Pyhalammi. The motivation to combine Dunko and Pyhalammi would be to provide an improved way for a user to browse, search, and view stored pictures by organizing, accessing, and maintaining image data (Pyhalammi: Paragraphs 1 and 4).

With respect to claim 14, Dunko in view of Pyhalammi discloses the non-transitory computer readable medium of claim 13, wherein the method further includes establishing the image database, the establishing the image database including:
obtaining a plurality of images from a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
for each of the plurality of images, determining feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
determining one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file); and
generating one or more image archives based on the plurality of images and a plurality of tags associated with the plurality of images (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata).

With respect to claim 15, Dunko in view of Pyhalammi discloses the non-transitory computer readable medium of claim 14, wherein the feature information includes at least one of object information, expression information, event information, time information, or location information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file).

With respect to claim 16, Dunko in view of Pyhalammi discloses the non-transitory computer readable medium of claim 14, wherein the establishing the image database includes:
for at least two images of the plurality of images, determining that the at least two images direct to a same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject); and
correlating the at least two images based on the same tag (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders; Paragraph 35 – organize plurality of images into particular archives based on date and title/subject).

With respect to claim 17, Dunko in view of Pyhalammi discloses the non-transitory computer readable medium of claim 13, wherein the method further includes establishing the image database, the establishing the image database including:
obtaining an image captured by a camera device (Dunko: Paragraphs 17-19 – archive and organize digital photographs captured in digital cameras by user; Paragraph 36 – constantly archive new images in the database; Pyhalammi: Paragraphs 5 and 30 – transfer image files taken via digital camera in a database including folders);
determining feature information of the image (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
determining one or more tags associated with the image based on the feature information (Dunko: Paragraphs 18, 19, 25, and 33 – images associated with tags based on various features, user can edit tags to classify and organize images, database storing metadata associated with images, metadata contains attributes comprising tags such as geotags, classifiers, time/date stamps, and other form of information; Pyhalammi: Paragraph 5 – metadata assigned to each image file);
identifying one or more image archives associated with the one or more tags, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject); and
archiving, in the image database, the image to the one or more image archives, respectively  (Pyhalammi: Paragraphs 5 and 35 – categorizing images in stored in a database into folders and subfolders, assign metadata to each image file and create separate folder for each metadata scheme, user searching for images based on subject, date range, searching images in folders based on metadata; organize plurality of images into particular archives based on date and title/subject).

With respect to claim 18, Dunko in view of Pyhalammi discloses the non-transitory computer readable medium of claim 13, wherein the search request is associated with at least one of a text input, an audio input, an image input, or a video input (Dunko: Paragraphs 24, 25, and 33 – receiving query including search criteria from a user device, query including tag comprising one or more keywords Pyhalammi: Paragraph 51 – user enters text to search).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 21, 2022	

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164